Title: Thomas Jefferson to John Binns, 31 August 1819
From: Jefferson, Thomas
To: Binns, John


          
            Sir
            Poplar Forest near Lynchburg Aug. 31. 19.
          
          Your letter of July 27. finds me at an occasional but distant residence from Monticello. the delays of the cross post between the two places, altho’ great, will scarcely account for my not recieving it till yesterday. to avoid burthening the mail nothing but letters are forwarded to me here. books, pamphlets & papers of any volume await me there always. hence it is that I recieve your letter here, but not the proof of the Decln of Indepdce which you mention as accompanying it. but I am certain that a thing which has been so long under your own contemplation & that of the artists employed on it, is not likely to be open to any improvement from me. it’s great value will be in the it’s exactness as a fac-simile to the original paper. should however any thing occur to me on seeing the proof I will freely suggest it, while my silence will I hope be considered by you as the proof that I shall have nothing to offer. the dedication to the people is peculiarly appropriate, for it is was their work, and particularly entitled to my approbation with whom it has ever been a principle to consider individuals as nothing in the scale of the nation. accept my especial thanks for the kindness of the sentiments you are pleased to express towards myself, and assurances of my great esteem and respect.
          
            Th: Jefferson
          
        